Exhibit 10.30
AGREEMENT
     This AGREEMENT (the “Agreement”) is entered into by and between Graymark
Healthcare, Inc. (the “Company”) and Joseph Harroz, Jr. (“Executive”) and dated
as of March 25, 2010. Capitalized term used but not defined herein shall have
the meanings set forth in the Existing Agreement.
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement dated as of December 5, 2008 (the “Existing Agreement”);
     WHEREAS, the Company granted Executive a restricted stock award on
December 5, 2008 covering 100,000 shares of common stock (the “2008 Grant”);
     WHEREAS, the Company granted Executive a restricted stock award on
January 8, 2009 covering 300,000 share of common stock (the “2009 Grant”);
     WHEREAS, the Executive announced, and the Board accepted his resignation as
President of the Company as of June 30, 2010;
     WHEREAS, the Company and the Executive wish to provide for a resolution of
all matters relating to the resignation of the Executive’s employment with the
Company and the other matters set forth herein;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
set forth herein and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties,
intending to be legally bound, hereby agree as follows:
     1. Notice of Termination. The Company acknowledges receiving notice of
Executive’s resignation with a Date of Termination of June 30, 2010. The
Executive and the Company hereby waive compliance with any contrary provisions
in the Existing Agreement including Section 6 thereof. The Employment Period
shall terminate pursuant to Section 5 of the Existing Agreement.
     2. Position and Duties. Section 2 of the Existing Agreement is hereby
amended as follows:
          a. The first sentence shall be replaced in its entirety with the
following: “Executive will serve as the President of the Company.”
          b. The third sentence shall be replaced in its entirety with the
following: Executive will devote 50% of his working time, attention and energies
(other than absences due to illness or vacation) to the performance of his
duties for the Company.”
     3. Base Salary. Section 4(a) of the Existing Agreement is hereby amended to
provide for a Base Salary of $125,000 for the period from April 1, 2010 through
June 30, 2010.

1



--------------------------------------------------------------------------------



 



     4. Compensation upon Termination. The Executive shall be entitled to the
compensation pursuant to Section 7(b) of the Existing Agreement upon termination
of employment provided for herein.
     5. Good Reason. The Executive hereby waives any claim of a termination for
Good Reason and waives the 90 day period set forth in Section 5(d) of the
Existing Agreement.
     6. 2008 Grant. With respect to the 2008 Grant covering 100,000 shares of
common stock, 50,000 shares vested on July 23, 2009 and 50,000 shares are
scheduled to vest on July 23, 2010. The Company, by the Board of Directors and
pursuant to Section 6(a) thereof, hereby accelerates the vesting as to 37,500
shares as of March 25, 2010. The Company and the Executive hereby agree that the
remaining 12,500 shares shall be immediately forfeited by the Executive.
Section 3 of that certain Restricted Stock Award Agreement shall be amended by
deleting and replacing the table contained therein with the following:

                  “Number of Shares Vested   Vesting Date  
 
       
50,000
  July 23, 2009
37,500
  March 25, 2010”

     7. 2009 Grant. With respect to the 2009 Grant covering 300,000 shares of
common stock, 50,000 shares vested on July 23, 2009, and 100,000, 100,000 and
50,000 shares are scheduled to vest on July 23, 2010, 2011 and 2012,
respectively. The Company, by the Board of Directors and pursuant to Section
6(a) thereof, hereby accelerates the vesting as to 75,000 shares as of March 25,
2010. The Company and the Executive hereby agree that the remaining 175,000
shares shall be immediately forfeited by the Executive. Section 3 of that
certain Restricted Stock Award Agreement shall be amended by deleting and
replacing the table contained therein with the following:

                  “Number of Shares Vested   Vesting Date  
 
       
50,000
  July 23, 2009
75,000
  March 25, 2010”

     8. 2010 Bonus Award. The Executive is entitled to receive a bonus award of
up to $140,000 payable upon the successful completion by the Company of a
Significant Transaction. For purposes of this award, a Significant Transaction
shall mean a transaction which the Board of Directors has determined in its sole
discretion to be significant for purposes of this award. A Significant
Transaction may include a financing transaction, whether equity or debt, as well
as a merger and acquisition transaction. A Significant Transaction may be
completed by the Company or any of its subsidiaries. The Board, in its sole
discretion, may consider a transaction to have been completed upon execution of
an agreement providing for all material terms of such

2



--------------------------------------------------------------------------------



 



transaction, a definitive and binding agreement regarding the transaction, the
closing of the transaction or at such other time as the Board determines there
is substantial completion of the transaction. the bonus shall be paid, if at
all, by December 31, 2010. The Executive does not need to be employed by the
Company in order to receive payment of this award.
     9. Stock Powers. The Executive shall provide the Company with a fully
executed stock power, in the form presented by the Company, covering the shares
of common stock (37,500 and 175,000 shares, respectively) which are forfeited by
the Executive.
     10. Remaining Provisions. Except as has been amended or waived as
specifically provided herein, the provisions of the Existing Agreement and the
Restricted Stock Award Agreements evidencing the 2008 Grant and 2009 Grant shall
remain in full force and effect.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
[signatures follow]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.

            GRAYMARK HEALTHCARE, INC.
      By:   /s/ Stanton Nelson         Stanton Nelson        Chief Executive
Officer              /s/ Joseph Harroz, Jr.         Joseph Harroz, Jr.         
 

4